This suit was brought by the appellant, the state of Texas, to, recover from appellee, the Orange  Northwestern Railroad Company, penalties for the failure of appellee to erect and maintain water-closets or privies in, or within a reasonable and convenient distance from, its depot at Bleakwood, a station on its line of railway, for the accommodation of its passengers who are received on and discharged from its trains, or its patrons and employes who have business with defendant thereat. A general demurrer to plaintiff's petition was sustained, and the court dismissed its suit, and from the judgment of dismissal plaintiff has prosecuted this appeal.
The petition contained the same allegations as the petition in the case of the State of Texas v. Jasper  Eastern Railroad Co., 154 S.W. 331, this day decided and in which this court held that the trial court erred in sustaining a general demurrer to the plaintiff's petition, and set out at length the reasons upon which our conclusions were based. For the reasons therein given, but which will not be repeated here, we hold that the court erred in sustaining the general demurrer urged by defendant to plaintiff's petition, and for this error the judgment of the court below is reversed and the cause remanded.
Appellee in this case contends that, where a general demurrer to plaintiff's petition is sustained and his suit dismissed, the judgment of dismissal is not a final judgment from which an appeal will lie. Appellee further contends that this court is without jurisdiction to entertain this appeal, because no appeal bond was given by appellant, and contends in this connection that the article of the statute by virtue of which the suit was brought provides that the district or county attorney shall receive one-fourth of the recovery, and the remainder shall be paid into the road and bridge fund of the county in which the suit is brought, and that this shows conclusively that the parties at interest are the district and county attorneys and the county of Newton, and that before they are entitled to prosecute an appeal they should be required to file a proper appeal bond. These contentions are wholly without merit, and are overruled without further comment.
  Reversed and remanded. *Page 336